            Case 2:20-cv-00215-DWA Document 15 Filed 03/23/21 Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DEBORAH Y. WOOD,                                      )
                                                      )
               Plaintiff,                             )
                                                      )
     -vs-                                             )       Civil Action No. 20-215
                                                      )
                                                     )
ANDREW M. SAUL,                                      )
COMMISSIONER OF SOCIAL SECURITY,                     )
                                                     )
        Defendant.                                   )

AMBROSE, Senior District Judge


                                             OPINION


        Pending before the court are Cross-Motions for Summary Judgment. (ECF Nos. 11 and

13). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 12 and 14). After

careful consideration of the submissions of the parties, and based on my Opinion set forth

below, I am granting Plaintiff’s Motion for Summary Judgment (ECF No. 11) and denying

Defendant’s Motion for Summary Judgment. (ECF No. 13).



I.      BACKGROUND

        Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying her applications for disability insurance benefits and supplemental security

income pursuant to the Social Security Act. Administrative Law Judge (“ALJ”), Paul Kovac, held

a hearing on October 18, 2018. (ECF No. 9-2, pp. 48-76), On January 30, 2019, the ALJ found

Plaintiff was not disabled under the Act. (ECF No. 9-2, pp. 22-30).

.       After exhausting all administrative remedies, Plaintiff filed the instant action with this

court. The parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 11 and 13).

The issues are now ripe for review.
         Case 2:20-cv-00215-DWA Document 15 Filed 03/23/21 Page 2 of 6



II.    LEGAL ANALYSIS

       A.      Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55

F.3d 900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971).

Additionally, the Commissioner’s findings of fact, if supported by substantial evidence, are

conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A

district court cannot conduct a de novo review of the Commissioner’s decision or re-weigh the

evidence of record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's

findings of fact are supported by substantial evidence, a court is bound by those findings, even if

the court would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360

(3d Cir. 1999). To determine whether a finding is supported by substantial evidence, however,

the district court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use

when evaluating the disabled status of each claimant. 20 C.F.R. §404.1520(a). The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

                                                 2
          Case 2:20-cv-00215-DWA Document 15 Filed 03/23/21 Page 3 of 6



prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional

capacity. 20 C.F.R. §404.1520. The claimant carries the initial burden of demonstrating by

medical evidence that he is unable to return to his previous employment (steps 1-4).

Dobrowolsky, 606 F.2d at 406. Once the claimant meets this burden, the burden of proof shifts

to the Commissioner to show that the claimant can engage in alternative substantial gainful

activity (step 5). Id.

        A district court, after reviewing the entire record may affirm, modify, or reverse the

decision with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745

F.2d 210, 221 (3d Cir. 1984).

        B.      Step Two

        Plaintiff first argument is that the ALJ erred in failing to consider her bilateral

osteoarthritis of the knees at step 2 and when determining her residual functional capacity

(RFC). 1 (ECF No. 12, pp. 6-8). At step two of the analysis, an ALJ must determine whether the

claimant has a medically determinable impairment that is severe or a combination of

impairments that is severe. 20 C.F.R. §416.1420(a). Importantly, the mere existence of a

diagnosis or an abnormal reading does not equate to a severe impairment. Phillips v. Barnhart,

91 Fed. Appx. 775, 780 (3d Cir. March 10, 2004). The question of severity relies not on the

particular condition, but on the limitations stemming from that condition. Id. To be clear, an

impairment is not severe if it does not significantly limit the physical or mental ability to do basic

work activities and/or does not last or is not expected to last for a continuous period of at least

12 months. 20 C.F.R. §416.920(c), §416.921(a); §416.909, 42 U.S.C. §423(d). If a claimant is

1
  RFC refers to the most a claimant can still do despite his limitations. 20 C.F.R. §§ 404.1545(a),
416.945(a). The assessment must be based upon all of the relevant evidence, including the medical
records, medical source opinions, and the individual’s subjective allegations and description of his own
limitations. 20 C.F.R. § 416.945(a).


                                                    3
         Case 2:20-cv-00215-DWA Document 15 Filed 03/23/21 Page 4 of 6



found to have a severe impairment, then the ALJ proceeds to the next step. 20 C.F.R.

§416.920(a).

       Typically, at step two when an ALJ finds at least one impairment to be severe and

continues on with the analysis, the failure to find an impairment severe is harmless because the

Claimant is not denied benefits at step two. Salles v. Commissioner of Social Sec., 229

Fed.Appx. 140, 144-145, n. 2, 2007 WL 1827129 (3d Cir. 2007); Sheeler v. Astrue, No. 08-64J,

2009 WL 789892, 4 -5 (W.D.Pa. March 24, 2009); Hanke v. Astrue, No. 12-2364, 2012 WL

6644201, *4 (7th Cir. Dec. 21, 2012). Rather, the ALJ proceeded beyond step two. In so doing,

an ALJ makes an RFC determination taking into consideration all impairments, including any

impairment that is not severe. Thus, an ALJ will proceed to consider a plaintiff’s severe and

non-severe impairments in the evaluation process in determining a plaintiff’s RFC.

       In this case, Plaintiff is not arguing that the ALJ erred in failing to consider her

osteoarthritis of her knees to be non-severe. To be clear, Plaintiff is arguing that the ALJ failed

to consider it at all such that this court is unable to make a proper review. (ECF No. 12, p. 6).

Plaintiff further argues that this error is not harmless because the ALJ failed to discuss whether

this impairment gave rise to any functional limitations in developing the RFC such that it is not

based on substantial evidence. (ECF No. 12, p. 8). After a review of the record, I agree.

       Plaintiff’s arthritis is mentioned in the record by the state agency doctor and in medical

records, requiring injections with steroids. (ECF No. 9-3, p. 18; No. 9-8, p. 137; No. 9-9, pp.

125-26; 129, 131, 132; No. 9-10, pp. 12, 29). There is no doubt that the ALJ failed to mention

Plaintiff’s osteoarthritis at step 2. (ECF No. 9-2, p. 25).    To be clear, I am not saying that

Plaintiff’s osteoarthrosis is severe or will change the result in this case. A mere diagnosis does

not mean that the impairment is severe or that it results in functional limitations. That is a

decision the ALJ must make in the first instance in accordance with the rules and regulations

based on all of the evidence.



                                                4
          Case 2:20-cv-00215-DWA Document 15 Filed 03/23/21 Page 5 of 6



        Moreover, in determining her RFC the ALJ only fleetingly mentions that Plaintiff claims

she has “knee pain.” (ECF No. 9-2, p. 27). He fails to discuss in any appreciable way Plaintiff’s

osteoarthritis, the need for injections, or the impact of the same on her functional capacity. (ECF

No. 9-2, pp. 26-29).     I cannot determine if this evidence was ignored or simply not credited.

Therefore, I am unable to conduct a meaningful review to determine if the ALJ’s decision is

based on substantial evidence.2 Consequently, I find that remand is warranted.

        An appropriate order shall follow.




2
  Plaintiff raises other arguments in her brief. See, ECF 12, pp. 9-15. Since I am remanding as set forth
above, these issues will be reevaluated, de novo, as well. Therefore, I need not consider the details of
the arguments it at this time.

                                                    5
           Case 2:20-cv-00215-DWA Document 15 Filed 03/23/21 Page 6 of 6



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DEBORAH Y. WOOD,                                     )
                                                     )
              Plaintiff,                             )
                                                     )
    -vs-                                             )      Civil Action No. 20-215
                                                     )
                                                    )
ANDREW M. SAUL,                                     )
COMMISSIONER OF SOCIAL SECURITY,                    )
                                                    )
       Defendant.                                   )

AMBROSE, Senior District Judge


                                     ORDER OF COURT

       THEREFORE, this 23rd day of March, 2021, it is ordered that Plaintiff’s Motion for

Summary Judgment (ECF No. 11) is granted and Defendant’s Motion for Summary Judgment

(ECF No. 13) is denied.

       It is further ordered that the decision of the Commissioner of Social Security is hereby

vacated and the case is remanded for further administrative proceedings consistent with the

foregoing opinion.




                                                    BY THE COURT:

                                                  s/ Donetta W. Ambrose
                                                    Donetta W. Ambrose
                                                    United States Senior District Judge




                                              6
